DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 12-13 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PARK, US 2011/0259630.
Regarding claim 1, PARK discloses; a printed circuit board or a printed circuit board intermediate product, comprising: 									a combination of layers having at least a first (Fig. 3; top surface of substrate 1) and a second (Fig. 3; bottom surface of substrate 1) outer surface, wherein the combination of layers includes at least one insulating layer (Fig. 3; 10 and ¶ 0057; insulating layer) and at least one first metal layer (Fig. 3 and ¶ 0058; bottom  copper foil layer 11), wherein the at least one first metal layer is disposed upon and runs parallel (Fig. 3; bottom copper foil layer 11 is parallel to the insulating layer 10)  to the at least one insulating layer and forms one of the at least first and second outer surface (Fig. 3 and ¶ 0058; bottom copper foil layer 11 forms bottom surface of substrate 1) of the combination of layers ; 										a component (Fig. 7; 80 and ¶ 0060; electronic component) embedded in a clearance (Fig. 7; 80 embedded into cavity 12 substrate 1) of the combination of layers and having at least one first contact pad (Fig. 7; 81 and ¶ 0060; terminals), wherein the at least one first contact pad intersects (Fig. 7; 81; terminals 81 intersect the bottom copper foil layer 11) the at least one first metal layer; and 						a first further metal layer (Fig. 10; 41 and ¶ 0063; circuit layer 41 formed on the copper clad laminate) which directly connects (Fig. 10; 81, 45 and ¶ 0063; connection pattern 45 connecting with the connection terminals 81 of the electronic component 80) the at least one first contact pad to the at least one first metal layer without  any insulating layer (Fig. 9-10; 11, 41 and ¶ 0053; first circuit layer 41 is formed without additionally forming an insulation layer for forming a circuit layer) being interposed between the at least one first metal layer and the first further metal layer; 			wherein the first metal layer and the first further metal layer form a combined metal layer structure (Fig. 10; 41 and ¶ 0063; circuit layer 41 formed on the copper clad laminate on the copper foil layer 11) comprising a thinned portion (attached Fig. 10 below) in an area adjacent to the clearance.

    PNG
    media_image1.png
    260
    462
    media_image1.png
    Greyscale


Regarding claim 2, PARK discloses; the first further metal layer directly connects (Fig. 10; 81, 45 and ¶ 0063; connection pattern 45 connecting with the connection terminals 81 of the electronic component 80) the at least one first contact pad to a first contact portion (Fig. 10; 41 and ¶ 0063; contact portion of circuit layer 41 formed on the copper clad laminate) of the at least one first metal layer without any insulating layer (Fig. 9-10; 11, 41 and ¶ 0053; first circuit layer 41 is formed without additionally forming an insulation layer for forming a circuit layer) being interposed between the at least one first metal layer and the first further metal layer within a horizontal area (Fig. 9-10; 11, 41 and ¶ 0053; area between terminal 81 and copper foil 11 is connected with pattern 45) between the first contact pad and the first contact portion.

Regarding claim 12, PARK discloses; a method of manufacturing a printed circuit board or a printed circuit board intermediate product, the printed circuit board or printed circuit board intermediate product, the method comprising steps of: 					providing a combination of layers having a first (Fig. 3; top surface of substrate 1) and second (Fig. 3; bottom surface of substrate 1) outer surface, wherein the combination of layers comprises at least one insulating layer (Fig. 3; 10 and ¶ 0057; insulating layer) and at least one first metal layer (Fig. 3 and ¶ 0058; bottom  copper foil layer 11), wherein the at least one first metal layer is disposed on and runs in parallel (Fig. 3; bottom copper foil layer 11 is in parallel to the insulating layer 10) to the at least one insulating layer and forms at least one of the first and second outer surfaces (Fig. 3 and ¶ 0058; bottom copper foil layer 11 forms bottom surface of substrate 1) of the combination of layers; 											embedding a component in a clearance (Fig. 7; 80 embedded into cavity 12 substrate 1) of the combination of layers, the component having at least one first contact pad (Fig. 7; 81 and ¶ 0060; terminals) in the combination of layers such that the at least one first contact pad intersects (Fig. 7; 81; terminals 81 intersect horizontal plane of bottom copper foil layer 11) the first horizontal plane of the at least one first metal layer; and 											arranging a first further metal layer (Fig. 10; 41 and ¶ 0063; circuit layer 41 formed on the copper clad laminate) which directly connects the at least one first contact pad to the at least one first metal layer without interposing any insulating layer (Fig. 9-10; 11, 41 and ¶ 0053; first circuit layer 41 is formed without additionally forming an insulation layer for forming a circuit layer) between the at least one first metal layer and the first further metal layer; 									wherein the first metal layer and the first further metal layer form a combined metal layer structure (Fig. 10; 41 and ¶ 0063; circuit layer 41 formed on the copper clad laminate on the copper foil layer 11) comprising a thinned portion (attached Fig. 10 above) in an area adjacent to the clearance.

Regarding claim 13, PARK discloses; the first further metal layer directly connects (Fig. 10; 81, 45 and ¶ 0063; connection pattern 45 connecting with the connection terminals 81 of the electronic component 80) the at least one first contact pad to a first contact portion (Fig. 10; 41 and ¶ 0063; contact portion of circuit layer 41 formed on the copper clad laminate) of the at least one first metal layer without any insulating layer (Fig. 9-10; 11, 41 and ¶ 0053; first circuit layer 41 is formed without additionally forming an insulation layer for forming a circuit layer) being interposed between the at least one first metal layer and the first further metal layer within a horizontal area (Fig. 9-10; 11, 41 and ¶ 0053; area between terminal 81 and copper foil 11 is connected with pattern 45) between the first contact pad and the first contact portion.

Regarding claim 23, PARK discloses; a printed circuit board or a printed circuit board intermediate product, comprising: 									a combination of layers having at least a first (Fig. 3; top surface of substrate 1) and a second (Fig. 3; bottom surface of substrate 1) outer surface, wherein the combination of layers includes at least one insulating layer (Fig. 3; 10 and ¶ 0057; insulating layer) and at least one first metal layer (Fig. 3 and ¶ 0058; bottom  copper foil layer 11), wherein the at least one first metal layer is disposed upon and runs parallel (Fig. 3; bottom copper foil layer 11 is parallel to the insulating layer 10)  to the at least one of the at least first and second outer surfaces (Fig. 3 and ¶ 0058; bottom copper foil layer 11 forms bottom surface of substrate 1) forming a horizontal plane; 				a component (Fig. 7; 80 and ¶ 0060; electronic component) embedded in a clearance (Fig. 7; 80 embedded into cavity 12 formed in the substrate 1) of the combination of layers; wherein the component is embedded (Fig. 7; 80 embedded into cavity 12 at the  insulating layer 10 of substrate 1) in the clearance by resin from at least one of the combination of layers and wherein the component has at least one first contact pad (Fig. 7; 81 and ¶ 0060; terminals), wherein the at least one first contact pad intersects (Fig. 7; 81; terminals 81 intersect the bottom copper foil layer 11) the first horizontal plane of the at least one first metal layer; and 						a first further metal layer (Fig. 10; 41 and ¶ 0063; circuit layer 41 formed on the copper clad laminate) which directly connects (Fig. 10; 81, 45 and ¶ 0063; connection pattern 45 connecting with the connection terminals 81 of the electronic component 80) the at least one first contact pad to the at least one first metal layer without  any insulating layer (Fig. 9-10; 11, 41 and ¶ 0053; first circuit layer 41 is formed without additionally forming an insulation layer for forming a circuit layer) being interposed between the at least one first metal layer and the first further metal layer; 			wherein the first metal layer and the first further metal layer form a combined metal layer structure (Fig. 10; 41 and ¶ 0063; circuit layer 41 formed on the copper clad laminate on the copper foil layer 11) comprising a thinned portion (attached Fig. 10 above) in an area adjacent to the clearance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over PARK, US 2011/0259630 in view of Sohn, US 2009/0277673.
Regarding claims 3, 9, 14 and 20, PARK substantially discloses the invention of embedded electronic component but is silent about the at least one insulating layer is made of a curable prepreg material in claims 3 and 14, the component is selected from the group consisting an IMS part, a copper in- lay, an integrated circuit, an LED, a heat sink, a battery, and a printed circuit board, and in particular a multilayer printed circuit board in claims 9 and 20. 										However Sohn teaches about the at least one insulating layer is made of a curable prepreg material (¶ 0069; prepreg composing the core layer), and the component is selected from the group consisting an IMS part, a copper in-lay, an integrated circuit (¶ 0008; embedded PCBs in which electronic components such as resistors, capacitors, or ICs are embedded), an LED, a heat sink, a battery, and a printed circuit board, and in particular a multilayer printed circuit board.			It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify PARK by providing the at least one insulating layer is made of a curable prepreg material in claims 3 and 14, the component is selected from the group consisting an IMS part, a copper in- lay, an integrated circuit, an LED, a heat sink, a battery, and a printed circuit board, and in particular a multilayer printed circuit board in claims 9 and 20, as taught by Sohn, to provides a PCB having electronic components embedded therein and a method of manufacturing the same, in which the number of layers of the PCB can be reduced to thereby simplify the manufacturing process and to achieve mass production (¶ 0016). 

Claims 7, 8, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over PARK, US 2011/0259630, in view of Lim, US 2009/0001609.
Regarding claims 7, 8, 18 and 19, PARK substantially discloses the invention of embedded electronic component but is silent about a plurality of the components is embedded in the combination of layers in claims 7 and 18, and another component embedded in the combination of layers, wherein the component and the other component have different thicknesses in claims 18 and 19. 						However Lim teaches that plurality of the components are embedded or encapsulated in a single mass of a mold compound to form a panel (¶ 0026) and the breadth and thickness of the first die is different to the breadth and thickness of the second die (Fig. 1; 1, 2).										It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify PARK by providing a plurality of the components is embedded in the combination of layers in claims 7 and 18, and another component embedded in the combination of layers, wherein the component and the other component have different thicknesses in claims 18 and 19, as taught by Lim, so that the space required to mount the package on the board is reduced, and the thickness of the package (¶ 0003).

Claims 4, 10-11, 15 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over PARK, US 2011/0259630 in view of SUZUKI, US 2010/0084175.
Regarding claims 4, 10-11, 15 and 21-22, PARK discloses in claims 4 and 15, the component comprises a first component main surface (Fig. 7; 80; bottom surface of electronic component 80) and a second component main surface (Fig. 7; 80; top surface of electronic component 80), wherein the at least one first contact pad (Fig. 7; 81; terminals 81 on the bottom surface of electronic component 80) is arranged at the first component main surface.									PARK substantially discloses the invention of embedded electronic component but is silent about a second contact pad is arranged at the second component main surface in claims 4 and 15, the combination comprises a core having a first core main surface and a second core main surface, wherein the at least one insulating layer is a first insulating layer arranged at the first core main surface, wherein the core and the first insulating layer form a stack; and the component is embedded in the stack in claims 10 and 21 and a second insulating layer arranged at the second core main surface and being part of the stack in claims 11 and 22. 							However SUZUKI teaches about a second contact pad (Fig. 13; 111, 112) is arranged at the second component main surface, the combination comprises a core (Fig. 13; 11; core substrate 11) having a first core main surface (Fig. 13; 11; top of core substrate 11) and a second core main surface (Fig. 13; 11; bottom of core substrate 11), wherein the at least one insulating layer (Fig. 13; 33; insulating layer 33 on top of core substrate 11 ) is a first insulating layer arranged at the first core main surface, wherein the core and the first insulating layer form a stack (Fig. 13; 11 and 33 formed a stack); and the component (Fig. 13; 101A; ceramic capacitor embedded in 11 and 33) is embedded in the stack and a second insulating layer (Fig. 13; 34; insulating layer 34 on bottom of core substrate 11 ) arranged at the second core main surface and being part of the stack.												It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify PARK by providing a second contact pad is arranged at the second component main surface in claims 4 and 15, the combination comprises a core having a first core main surface and a second core main surface, wherein the at least one insulating layer is a first insulating layer arranged at the first core main surface, wherein the core and the first insulating layer form a stack; and the component is embedded in the stack in claims 10 and 21 and a second insulating layer arranged at the second core main surface and being part of the stack in claims 11 and 22, as taught by SUZUKI, to provide a component built-in wiring substrate capable of suppressing swelling in the mounting area for a chip component and preventing formation of a short circuit of the solder bumps (¶ 0011).

Response to Arguments
Applicant's arguments filed 05/06/2022 have been fully considered but they are not persuasive. Regarding applicant’s argument that the "first circuit layer 41" of Park is applied in such a manner that it encloses the contact pads of the component in Park. Additionally, layer 41 in Park does not contained any sections "adjacent to the clearance" that are thinner than the rest of the layer. In fact, there is no gap between the contact pad and the first circuit layer that would allow for such a thinned area. Accordingly, Park cannot anticipate claim 1. 
However in the rejection provided above with the annotated Fig.10, examiner has shown that there is a thinned portion formed adjacent to the clearance (cavity 12 formed in the substrate 1, see Figs. 4-7). Therefore applicant’s argument is incorrect.


Allowable Subject Matter
Claims 5-6 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach the embodiments claimed in claim 24, specifically the prior art fails to disclose or render obvious the claimed limitations including a second further metal layer which directly connects the at least one second contact pad to the at least one second metal layer without any insulating layer being interposed between the at least one second metal layer and the second further metal layer, as claimed in the independent Claim 24.													Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729